Benton, J.,
dissenting.
At the arraignment which occurred immediately prior to trial, Williams entered a plea of not guilty to the charge of possession of cocaine with intent to distribute. His trial counsel informed the judge that Williams “pleads guilty to the possession of cocaine.” However, the Commonwealth stated that it was not willing to accept this plea. The judge refused to accept the plea and proceeded to try Williams without a jury on the charge of possession of cocaine with intent to distribute.
At the conclusion of the evidence the following exchange occurred:
DEFENSE COUNSEL: The defense rests, Judge.
ATTORNEY FOR COMMONWEALTH: No further evidence sir.
THE COURT: Let me hear your argument.
In a brief statement the Commonwealth argued that the circumstances established Williams’ intent to distribute the cocaine. Defense counsel then followed with an equally brief argument that Williams found the canister of cocaine on a wall and that the evidence did not prove Williams had the intent to distribute the cocaine. Although defense counsel failed to say “I move to strike,” his closing argument clearly brought to the attention of the trial judge the question of the sufficiency of the evidence to establish intent to distribute. Indeed, sufficiency of the evidence was the sole issue argued by the Commonwealth and the defense. “The primary purpose of the contemporaneous objection rule is to advise the trial judge of the action complained of so that the court *416can consider the issue intelligently and, if necessary, take corrective action to avoid unnecessary appeals, reversals, and mistrials.” Head v. Commonwealth, 3 Va. App. 163, 167, 348 S.E.2d 423, 426 (1986). The purpose of Rule 5A:18, therefore, has been adequately served in this case.
No purpose is served by refusing to consider the merits of this appeal. The hypertechnical distinction being made on the facts of this case between “a comment upon the weight of the evidence” and “a challenge to the sufficiency of the evidence” should not provide the basis for removing this appeal from the Court’s docket and denying substantive review of the sole legal issue presented to the trial judge for decision. Invocation of the procedural bar of Rule 5A:18 in this case is simply not warranted.
Williams was convicted of possession of cocaine with intent to distribute without any direct evidence to suggest an intent to distribute. The circumstantial evidence which the majority opinion recites in support of its view that a miscarriage of justice has not occurred has marginal, if any, probative value concerning intent to distribute. The miscarriage of justice analysis does not take into account the appalling absence of evidence to support an inference of intent to distribute. Proof beyond a reasonable doubt of intent to distribute cannot rest upon tenuous inferences drawn from Williams’ denial that he was carrying the items, which he claimed to have found, for his personal use.
Although the evidence, viewed in the light most favorable to the Commonwealth, establishes that he possessed cocaine, the sentence given Williams as a result of the conviction of possession of cocaine with intent to distribute exceeds the maximum sentence allowable for a conviction of possession of cocaine. For these reasons, I would consider the appeal on the merits, reverse the conviction, and remand for a new trial.